NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               MARVIN E. SANDERS,
                Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7199
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-0378, Judge Lawrence B.
Hagel.
              __________________________

              Decided: February 10, 2012
              __________________________

   MARVIN E. SANDERS, of Compton, California, pro se.

    KENT C. KIFFNER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC. With him on the brief were
TONY WEST, Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and KIRK T. MANHARDT, Assistant
SANDERS   v. DVA                                         2


Director. Of counsel on the brief were MICHAEL J.
TIMINSKI, Deputy Assistant General Counsel and TRACEY
P. WARREN, Attorney, United States Department of
Veterans Affairs, of Washington, DC.
               __________________________

   Before PROST, SCHALL, and REYNA, Circuit Judges.
PER CURIAM.

    Marvin E. Sanders appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) issued on June 21, 2011, affirming the decision of
the Board of Veterans’ Appeals (“Board”) issued on Janu-
ary 8, 2009, which found that new and material evidence
had not been submitted to reopen previously disallowed
claims. Because Mr. Sanders neither challenges the
validity or interpretation of any statute or regulation nor
sufficiently raises a constitutional claim, we dismiss the
appeal for lack of jurisdiction.
3                                           SANDERS   v. DVA


                     I. BACKGROUND

    Mr. Sanders served on active duty from September
1972 to September 1976 and from November 1977 to
October 1981. In March 1970, prior to his active duty
service, he was involved in a motor vehicle accident that
resulted in injuries to his eye, head, lower back, and
chest. Although a private physician determined that he
was unsuitable for military service in May 1971, the
military enlisted him. At his entrance service examina-
tion in August 1972, Mr. Sanders reported a history of
swollen or painful joints, eye problems, head injury,
cramps in legs, recurrent back pain, and sleeping prob-
lems. He did not report any of these problems in his
separation examination in May 1981.

    Mr. Sanders filed a claim for entitlement to the De-
partment of Veterans Affairs (“VA”) benefits in August
1986. A VA regional office denied his claim. Mr. Sanders
did not appeal that decision and it became final, but he
sought to reopen the claim in January 2002 and filed an
additional claim for bilateral knee disability. Again, a VA
regional office denied his claims. He did not appeal and
the decision became final.

    For a second time, in March 2006, Mr. Sanders sought
to reopen his claim and filed additional claims for post-
traumatic stress disorder and a right eye injury. This
time, however, after a VA regional office denied his
claims, he appealed the denial to the Board. In January
2009, the Board granted Mr. Sanders’s request to reopen
his claim for benefits due to headaches. The Board also
determined that Mr. Sanders’s claim for benefits due to
injury to his cervical spine could not be evaluated based
on the record, and it thus remanded the issue to the
regional VA office for examination. With respect to the
SANDERS   v. DVA                                           4


rest of the claims (related to post-traumatic stress disor-
der, low back disability, bilateral knee disability, scars of
the right eye and forehead, and right eye injury), the
Board declined the request to reopen on the ground that
new and material evidence had not been submitted.

    Mr. Sanders appealed the Board’s decision to the Vet-
erans Court. The Veterans Court vacated the Board’s
denial of benefits with respect to post-traumatic stress
disorder and remanded that matter for additional consid-
eration. The Veterans Court affirmed the remaining
portions of the Board’s decision but did not specifically
address Mr. Sanders’s claim pertaining to spine injury,
which the Board had already remanded to the VA re-
gional office. This appeal ensued.

                      II. DISCUSSION

    This court may only review the Veterans Court’s deci-
sion

        with respect to the validity of a decision of
        the Court on a rule of law or of any statute
        or regulation . . . or any interpretation
        thereof (other than a determination as to a
        factual matter) that was relied on by the
        [Veterans] Court in making the decision.

38 U.S.C. § 7292(a). We “may not review (1) a challenge
to a factual determination, or (2) a challenge to a law or
regulation as applied to the facts of a particular case,”
unless the appeal presents a constitutional issue. Id. §
7292(d)(2).

    Here, Mr. Sanders’s appeal does not fall within the
scope of our jurisdiction. Mr. Sanders’s appeal mainly
5                                             SANDERS   v. DVA


pertains to his claim for benefits in relation to a spine
injury. That claim, however, has not been fully adjudi-
cated by the Board and the Veterans Court. In fact, the
Board has already remanded Mr. Sanders’s spine injury
claim to the VA regional office for further examination.
Therefore, Mr. Sanders’s claim based on injury to his
spine is not properly before us. 1 See Kirkpatrick v.
Nicholson, 417 F.3d 1361, 1365-66 (Fed. Cir. 2005) (hold-
ing that the Board’s order to remand a claim to a VA
regional office that neither denied nor granted relief is not
reviewable on appeal).

    Mr. Sanders also appears to appeal the decision of the
Board (and the Veterans Court), with respect to denying
his claims based on injury to his eye and knees. But Mr.
Sanders does not state any basis for his challenge to those
decisions.

    Finally, Mr. Sanders claims that he has been deprived
of due process and discriminated against based on his
race. As already stated, we have jurisdiction to consider
constitutional arguments. See 38 U.S.C. § 7292(d)(2).
But Mr. Sanders does not provide any facts to substanti-
ate his arguments. Nor do we see any basis for his argu-
ments in the record. In the absence of any evidentiary
support, Mr. Sanders’s passing remarks amount to no
more than a constitutional label for his otherwise factual
disagreement with the decisions of the Veterans Court
and the Board. That does not suffice to create jurisdic-

    1   In his reply brief, Mr. Sanders appears to suggest
that we should consider certain developments (with
respect to his spinal injury claim) that occurred while his
appeal was pending before the Veterans Court. Any such
new development is not reflected in the record before us,
however, and any issues related to such development are
not properly before us on appeal.
SANDERS   v. DVA                                           6


tion. See Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir.
1999) (holding that a claim that is constitutional in name
only does not create jurisdiction over an appeal from the
Veterans Court); Livingston v. Derwinski, 959 F.2d 224,
225 (Fed. Cir. 1992) (“[T]he mere recitation of a basis for
jurisdiction by either party or a court[] is not controlling;
we must look to the true nature of the action.”).

    Therefore, we dismiss Mr. Sanders’s appeal for lack of
jurisdiction.

                           COSTS

    Each party shall bear its own costs.

                       DISMISSED